 
Exhibit 10.2
 
ALLEGIANT TRAVEL COMPANY
 
STOCK OPTION AGREEMENT




THIS STOCK OPTION AGREEMENT (the "Agreement") is made and entered into
as             , 20XX (the “Effective Date”), between ALLEGIANT TRAVEL COMPANY,
a Nevada corporation (the "Company") and XXXXXXX (the "Optionee").


THE PARTIES AGREE AS FOLLOWS:


1.            Stock Option Plan.  The exercise of the Options granted under this
Agreement shall be subject to the terms, conditions and restrictions of
Allegiant Travel Company 2006 Long-Term Incentive Plan (the "Plan").  A copy of
the Plan is available to Optionee upon request and is incorporated in this
Agreement by this reference.  Terms used in this Agreement that are defined in
the Plan shall have the same meaning as in the Plan, unless the text of this
Agreement clearly indicates otherwise.


2.            Grant of Option.


A.           The Company hereby grants to Optionee pursuant to the Plan an
option (the "Option") to purchase all or any part
of                        (XX,XXX) shares (the "Option Shares") of the Company's
$.001 par value common stock (the "Common Stock") on the terms and conditions
set forth herein and in the Plan.


B.            All Options granted under this Agreement shall be considered to be
non-qualified stock options under the Code.


3.            Exercise Price.  The exercise price (the "Exercise Price") for
each share of Common Stock covered by this Option shall be            per share.


4.            Adjustment of Options.  The Committee shall adjust the number of
Option Shares and the Exercise Price thereof in certain circumstances in
accordance with the provisions of Item 11 of the Plan.


5.            Exercise of Options.


A.           Exercise of Option.  Subject to the other terms of this Agreement,
Optionee's right to exercise the Option granted hereunder shall be subject to
the following Vesting Schedule wherein Optionee shall be entitled to exercise
his right to purchase the Option Shares at any point in time during this
Agreement only to the extent indicated below:
 
 
 

--------------------------------------------------------------------------------

 
 
Vesting Schedule

 

Date  
Number of Option Shares
First Becoming Vested
First anniversary of Effective Date     1/3 of Option Shares granted Second
anniversary of Effective Date   1/3 of Option Shares granted Third anniversary
of Effective Date    1/3 of Option Shares granted

 
B.            Partial Exercise.  Subject to the terms of the Plan, this Option
(to the extent vested as provided in Paragraph 5A above) may be exercised for
all or any part of the Option Shares.


C.            Method of Exercising Option.  Subject to Paragraph 5A above, any
Option granted hereunder or any portion thereof may be exercised by the Optionee
by delivering to the Company at its main office (attention of its Secretary)
written notice which shall set forth the Optionee's election to exercise a
portion or all of his Option, the number of shares with respect to which the
Option rights are being exercised and such other representations and agreements
as may be required by the Company to comply with applicable securities laws and
by paying in full the purchase price of the shares purchased in cash or its
equivalent or, subject to the approval of the Committee, pursuant to one of the
alternative methods set forth in Paragraph 10B of the Plan.


D.            Nonassignability of Option.  The Option shall not be assignable or
transferable by the Optionee except by will or by the laws of descent and
distribution.  Any distributee by will or by the laws of descent and
distribution shall be bound by the provisions of the Plan and this
Agreement.  During the life of the Optionee, the Option shall be exercisable
only by the Optionee.  Any attempt to assign, pledge, transfer, hypothecate or
otherwise dispose of the Option, and any levy of execution, attachment or
similar process on the Option, shall be null and void.


E.            Termination of Employment other than as a Result of Death or
Disability.  If Optionee ceases to be an Employee other than as a result of
Optionee’s death or disability (as defined in Paragraph F below), then the
Option shall be exercisable only to the extent exercisable (i.e., vested) on the
date of termination of employment and all options must be exercised on or before
the date that is ninety (90) days after the effective date of termination of
employment.  To the extent any portion of the Option is not exercisable (i.e.,
not vested) on the date of termination of employment, such nonvested portion of
the Option shall terminate on the date of termination of employment.  To the
extent any portion of the Option is not exercised on or before the date that is
ninety (90) days  after the date of termination of employment, such portion of
the Option shall terminate as of such date.  Nothing in the Plan shall be
construed as imposing any obligation on the Company to continue the employment
of Optionee or shall interfere or restrict in any way the rights of the Company
to discharge Optionee at any time for any reason whatsoever, with or without
cause.
 
 
2

--------------------------------------------------------------------------------

 


F.             Termination of Employment as a Result of Death or Disability.  In
the event of the death or disability of the Optionee while in the employ of the
Company, the personal representative of the Optionee (in the event of Optionee’s
death) or the Optionee (in the event of Optionee’s disability) may, subject to
the provisions hereof and before the earlier of the Option's expiration date or
the expiration of one (1) year after the date of such death or disability,
exercise the Option granted to the Optionee to the same extent the Optionee
might have exercised such Option on the date of Optionee’s death or disability
(i.e., to the extent then vested), but not further or otherwise.  To the extent
any portion of the Option is not exercisable at the date of the death or
disability of the Optionee (i.e., to the extent not then vested), such nonvested
portion of the Option shall terminate on the date of death or disability.  To
the extent any portion of the Option is not exercised within the time period
provided, such portion of the Option shall terminate as of the date of
expiration of such time period.  For purposes of this Paragraph F, the Optionee
shall be considered to be subject to a disability when the Optionee is disabled
within the meaning of Code Section 22(e)(3), and the date of any such disability
shall be deemed to be the day following the last day the Optionee performed
services for the Company.


G.             Period to Exercise Option.  The Option granted hereunder may,
prior to its expiration or termination, be exercised from time to time, in whole
or in part, up to the total number of Option Shares with respect to which it
shall have then become exercisable.  An Option granted hereunder may become
exercisable in installments as determined by the Committee; provided, however,
that if the Option is exercisable in more than one installment, and if the
employment of the Optionee is terminated, then the Option (or such portion
thereof as shall be exercisable in accordance with the terms of this Agreement)
shall be exercisable during the period set forth in Paragraph E or F (whichever
is applicable).


H.            No Exercise after Five Years.  The Option shall in no event be
exercisable after five (5) years from the date hereof.


I.             Issuance of Stock Certificates Upon Exercise.  Subject to the
provisions of Item 6 of this Agreement, upon receipt of the Exercise Price for
any Option Shares, the Company will issue to Optionee shares of Common Stock
equal to the number of such Option Shares; provided, however, that no stock
certificate shall be issued to the Optionee pursuant to the exercise of any
Option granted herein, in whole or in part, unless and until either:  (i) the
Option Shares have been registered in accordance with the rules of the SEC, or
(ii) Optionee signs an Investment Letter in a form provided by the Company.


6.            Restriction on Issuance of Shares; Optionee's Representations.


A.           Securities Laws - Restrictions on Issuance of Shares.  No shares of
Common Stock shall be issued or sold upon the exercise of any portion of the
Option unless and until (i) the full amount of the Exercise Price has been paid
as provided in Item 5C hereof, and (ii) the then applicable requirements of the
Securities Act of 1933 and the applicable securities laws of any state, the
rules and regulations of the Securities and Exchange Commission and any other
regulations of any securities exchange on which the Common Stock may be listed,
shall have been fully complied with and satisfied.
 
 
3

--------------------------------------------------------------------------------

 


B.            Purchase for Investment; Other Representations of Optionee.  In
the event the offering of shares with respect to which the Option is being
exercised is not registered under the Securities Act of 1933, but an exemption
is available which requires an investment representation or other
representation, the Optionee shall, as a condition to exercise of this Option,
be required to execute such documents as may be necessary or advisable in the
opinion of counsel for the Company to comply with any federal securities laws or
any applicable state securities laws.  Stock certificates evidencing such
unregistered shares acquired upon exercise of the Option shall bear a
restrictive legend in substantially the following form and such other
restrictive legends as are required or advisable under the provisions of any
applicable laws:


 
This stock certificate and the shares represented hereby have not been
registered under the Securities Act of 1933, as amended (the "Act") nor under
the securities laws of any state and shall not be transferred at any time in the
absence of (i) an effective registration statement under the Act and any other
applicable state law with respect to such shares at such time; or (ii) an
opinion of counsel satisfactory to the Company and its counsel to the effect
that such transfer at such time will not violate the Act or any applicable state
securities laws; or (iii) a "no action" letter from the Securities and Exchange
Commission and a comparable ruling from any applicable state agency with respect
to such state's securities laws.



C.            Holding Period Before Sale of Option Shares.  If the Optionee is
an insider subject to the SEC's rules under Section 16(b) of the Securities and
Exchange Act of 1934, then the Optionee shall be restricted from selling any
Option Shares acquired by him through exercise of the Options or any portion
thereof during the six (6) month period following the date of grant of the
Option.


7.            Additional Agreements.  As a material inducement to the grant of
Options to Optionee hereunder, the provisions of Items 7, 8, 9, 10 and 11 shall
apply.
 
A.        For purposes of this Agreement, the following terms and provisions
shall have the following meanings:
 
(i)            The “Prohibited Time Period” shall mean the period beginning on
the date of execution hereof and ending on the date that is one (1) year after
the termination of Optionee’s employment with the Company.
 
(ii)           “Prohibited Employee” means any employee, independent contractor
or consultant of the Company or its subsidiaries who worked for the Company or
its subsidiaries at any time within six (6) months prior to the Determination
Date.
 
(iii)          “Determination Date” shall mean any date as of which a
determination is being made as to who is a Prohibited Employee.
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)         “Confidential Information” means business information of the
Company (including but not limited to, information included within or relating
to any Works, the fact that Optionee is performing services for the Company, the
type of services being performed, network architecture, software, hardware,
systems, system requirements and plans, database, automation capabilities and
plans, compilations, analyses, reports, forecasts, strategic insights and
statistical models about customers or prospective customers and their behavior,
know-how, ideas, research and development, programs, methods, techniques,
processes, financial information and data, business plans, business strategies,
marketing plans and strategies, customer lists, price lists, cost information,
information about employees and information and descriptions of new products and
new product development) now known by Optionee, or in Optionee possession, or
hereafter learned or acquired by Optionee, that derives economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use. Confidential Information may be written or oral,
expressed in electronic media or otherwise disclosed, and may be tangible or
intangible. Confidential Information also includes any information made
available to the Company by its customers or other third parties and which the
Company is obligated to keep confidential.  Confidential Information does not
include information which at the time of disclosure or thereafter becomes
publicly available other than through Optionee’s fault or negligence.
 
            (v)              “Employed” or “Employment” means, for purposes of
this Agreement only, to be engaged in the performance of services for or on
behalf of the Company or its subsidiaries, whether as an employee, independent
contractor or otherwise. 
 
            (vi)              “Works” means any work, studies, reports or
analyses devised, developed, designed, formulated or reduced to writing by
Optionee at any time while Optionee is or has been Employed by the Company,
including, without limitation any and all compositions or works of authorship,
concepts, compilations, abridgments, or other form in which Optionee may
directly or indirectly recast, transform or adapt any of the foregoing.
 
            (vii)             “Materials” means any product, model, document,
instrument, report, plan, proposal, specification, manual, tape, and all
reproductions, copies or facsimiles thereof, or any other tangible item which in
whole or in part contains, embodies or manifests, whether in printed,
handwritten, coded, magnetic, digital or other form, any Confidential
Information or Works.
 
B.          Optionee agrees that during the Prohibited Time Period, he shall
not, for any reason, without the prior written consent of the Company, on his
own behalf or in the service or on behalf of others, hire any Prohibited
Employee or request or induce any Prohibited Employee to terminate that person’s
employment or relationship with the Company or to accept employment with any
other person.
 
 
5

--------------------------------------------------------------------------------

 
 
8.            Ownership of Works and Materials.
 
A.           Optionee agrees that all Confidential Information, Works and
Materials are the sole and exclusive property of the Company.
 
B.            Optionee also specifically acknowledges and agrees that any
tangible expression of any Confidential Information, Works or Materials were
developed, made or invented exclusively for the benefit of and are the sole and
exclusive property of the Company or its successors and assigns as “works for
hire” under Section 201 of Title 17 of the United States Code.
 
C.            In the event that any Confidential Information, Works or Materials
are deemed not to be a work for hire, Optionee agrees to assign, and does hereby
irrevocably assign, to the Company all of his right, title and interest in and
to such Confidential Information, Works and Materials.  Optionee further agrees
to take any actions, including the execution of documents or instruments, which
the Company may reasonably require to effect Optionee’s assignment of rights
pursuant to this Item 8C, and Optionee hereby constitutes and appoints, with
full power of substitution and resubstitution, the Company as Optionee’s
attorney-in-fact to execute and deliver any documents or instruments which
Optionee has agreed to execute and deliver pursuant to this Item 8C.
 
D.           Optionee hereby waives and releases in favor of Company all rights
in and to the Confidential Information, Works and Materials and agrees that
Company shall have the right to revise, condense, abridge, expand, adapt,
change, modify, add to, subtract from, re-title or otherwise modify the
Confidential Information, Works and Materials without Optionee’s consent.
 
9.            Confidentiality.
 
A.           Optionee agrees to protect the Company’s Confidential Information
by agreeing that Optionee will not, at any time from and after the date hereof
until a date that is three (3) years after Optionee’s Employment with the
Company has terminated for any reason, directly or indirectly, disclose, reveal
or permit access to all or any portion of the Confidential Information
(including any facilities, apparatus or equipment which embody or employ all or
any portion of the Confidential Information), to any Person without the written
consent of the Company, except to Persons designated or Employed by the Company,
or unless compelled to do so by law, provided that Optionee will provide the
Company with sufficient advance notice so that Company may seek a protective
order to avoid disclosure of such Confidential Information.
 
B.            Without the prior written consent of the Company, Optionee agrees
that Optionee will not, directly or indirectly, use or exploit any Confidential
Information at any time from and after the date hereof until a date that is
three (3) years after Optionee’s Employment with the Company has terminated for
any reason for any purpose other than in connection with Optionee’s Employment
duties and obligations, including without limitation, using Confidential
Information to induce or attempt to induce any Person to cease doing business or
not to commence doing business with the Company, or to solicit or assist in the
solicitation of the business of any customer for any products or services
competing with those products and services offered and sold by the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
C.           Additionally, Optionee agrees that, upon the earlier of either the
written request of the Company or upon termination of Optionee’s Employment,
Optionee will deliver to the Company all Confidential Information that Optionee
has in Optionee’s possession or control.
 
10.          Disclosure Requirements.
 
In order to avoid any ambiguity in connection with the creation of any Work
which Optionee claims is not covered by this Agreement, Optionee agrees to
disclose in writing to the Company complete details on any Works that are
devised, developed, designed, formulated or reduced to writing by Optionee at
any time while Optionee is or has been Employed by the Company.  Such disclosure
shall be made promptly upon development, design or formulation with respect to
any Works created while Optionee is employed by the Company, and shall be
disclosed in writing pursuant to such form as the Company may from time to time
provide.
 


 


 
11.          Business Opportunities.
 
For so long as Optionee is Employed by the Company, Optionee will not, without
the prior written consent of the Company (which consent may be withheld by the
Company in the exercise of its absolute discretion), engage, directly or
indirectly, in any business, venture or activity that Optionee is aware or
reasonably should be aware that the Company or any affiliate of the Company is
engaged in, intends at any time to become engaged in, or might become engaged in
if offered the opportunity, or in any other business, venture or activity if the
Company reasonably determines that such activity would adversely affect the
business of the Company or any affiliate thereof or the performance by Optionee
of any of Optionee’s duties or obligations to the Company.
 
12.          No Rights as a Shareholder.  The Optionee shall not have any rights
as a shareholder with respect to any Option Shares covered by the Option granted
hereunder until the issuance of a stock certificate for such shares.  No
adjustment shall be made on the issuance of a stock certificate to the Optionee
as to any dividends or other rights for which the record date occurred prior to
the date of issuance of such certificate.


13.          No Employment Rights.  This Agreement shall not confer upon
Optionee any right with respect to the continuance of employment by the Company,
nor shall it interfere in any way with the right of the Company to terminate
such employment at any time.


14.          Enforcement.  If any portion of this Agreement shall be determined
to be invalid or unenforceable, the remainder shall be valid and enforceable to
the extent possible.
 
 
7

--------------------------------------------------------------------------------

 


15.          Notices.  Any written notice under this Agreement shall be deemed
given on the date that is three business days after it is sent by registered or
certified mail, postage prepaid, addressed either to the Optionee at his address
as indicated in the Company’s employment records or to the Company at its
principal office.  Any notice may be sent using any other means (including
personal delivery, expedited courier, messenger service, telecopy, ordinary mail
or electronic mail) but no such notice shall be deemed to have been duly given
unless and until it is actually received by the intended recipient.


16.          Amendment.  This Agreement may not be amended except by a writing
signed by the Company and Optionee.


17.          Heirs and Successors.  Subject to Item 5D above, this Agreement and
all terms and conditions hereof shall be binding upon the Company and its
successors and assigns, and upon the Optionee and his or her heirs, legatees and
legal representatives.


18.      Interpretation.  Any issues of interpretation of any provision of this
Agreement shall be resolved by the Compensation Committee of the Board of
Directors of the Company.


19.      Severability.  The provisions of this Agreement, and of each separate
section and subsection, are severable, and if any one or more provisions may be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.
20.          Governing Law; Jurisdiction.  All questions concerning the
construction, validity and interpretation of this Agreement shall be governed by
and construed according to the internal law and not the law of conflicts of the
State of Nevada. Each of the undersigned further agrees that any action or
proceeding brought or initiated in respect of this Agreement may be brought or
initiated in the United States District Court for the State of Nevada or in any
District Court located in Clark County, Nevada, and each of the undersigned
consents to the exercise of personal jurisdiction and the placement of venue in
any of such courts, or in any jurisdiction allowed by law, in any such action or
proceeding and further consents that service of process may be effected in any
such action or proceeding in the manner provided in Section 14.065 of the Nevada
Revised Statutes or in such other manner as may be permitted by law.  Each of
the undersigned further agrees that no such action shall be brought against any
party hereunder except in one of the courts above named.


21.          WAIVER.  The failure of the Company to enforce at any time any
provision of this Agreement shall in no way be construed to be a waiver of such
provision or any other provision hereof.


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
above written.
 


 
OPTIONEE:
 
ALLEGIANT TRAVEL COMPANY
                           (SEAL) By:       Its:  

 
 
 
9